Case: 14-3035      Document: 10      Page: 1     Filed: 03/06/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

      RENEE PRISCILLA COTHRON-MALLETT,
                   Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                 Respondent,

                               AND

       EQUAL EMPLOYMENT OPPORTUNITY
                 COMMISSION,
                    Intervenor.
              ______________________

                          2014-3035
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-12-0828-I-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
      Renee Priscilla Cothron-Mallett moves without
 opposition for an extension of time, until May 9, 2014, to
 file her opening brief.
Case: 14-3035         Document: 10   Page: 2   Filed: 03/06/2014



 2                             COTHRON-MALLETT   v. MSPB



     The Equal Employment Opportunity Commission
 (EEOC) moves to reform the caption to name the Merit
 Systems Protection Board (Board) as respondent and for
 the EEOC to remain in the case as an intervenor. Ms.
 Cothron-Mallett opposes.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed this appeal for lack of jurisdiction. Thus,
 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion for an extension of time to file the
 petitioner’s opening brief is granted.
     (2) The motion to designate the Board as the re-
 spondent and the EEOC as an intervenor is granted. The
 revised official caption is reflected above.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court
 s21